899 F.2d 1221
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William A. Bell BEY, Plaintiff-Appellant,v.Theodore KOEHLER, Warden, John Hawley, Deputy Warden, BillNicolas, Assistant R.U.M., Daniel Larson, UnitManager, Janet Baker, Law Librarian,Defendants-Appellees.
No. 89-1859.
United States Court of Appeals, Sixth Circuit.
April 13, 1990.

Before RALPH B. GUY, Jr., and ALAN E. NORRIS, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
Plaintiff, William A. Bell Bey, appeals a judgment of the district court which dismissed his civil rights action.  He now moves for a permanent injunction.  Upon review of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff, a Michigan prisoner, filed a complaint pursuant to 42 U.S.C. Secs. 1983, 1985 and 1986 in the District Court for the Western District of Michigan.  In support of his request for a declaratory judgment and monetary damages, he maintained that defendants had:  1) interfered with his first amendment right to freedom of religion by enforcing an institutional policy which prohibited prisoners from taking books, including religious materials, with them during yardtime;  2) limited his out-of-cell movement without first providing him a due process hearing;  3) denied him regular showers and a special medicated soap in violation of the eighth amendment;  and 4) improperly interfered with his functioning as a "jailhouse lawyer" on behalf of other inmates.  Defendants subsequently sought the dismissal of each of those claims by filing a motion for summary judgment.  After consideration of plaintiff's response, the district court granted that motion and entered judgment in favor of defendants.  Plaintiff then filed this appeal.


3
Based upon a careful review of the record, this court has concluded that the district court did not err in granting the motion for summary judgment and dismissing the complaint.  Accordingly, the motion for a permanent injunction is denied and the district court's final judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.